        Case 1:21-cv-00510-HBK Document 3 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CHRISTOPHER                               Case No. 1:21-cv-00510-HBK
      MUSSELMAN,
12                                                      ORDER TRANSFERRING CASE TO THE
                         Petitioner,                    CENTRAL DISTRICT OF CALIFORNIA
13
             v.                                         (Doc. No. 1)
14
      W.L. MONTGOMERY,
15
                         Respondent.
16

17

18          Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28 U.S.C.

19   § 2254. (Doc. No. 1). Petitioner, a prisoner incarcerated in Imperial County, which is located

20   within the jurisdiction and venue of the U.S. District Court for the Southern District of California,

21   El Centro Division, challenges his December 18, 2019 state sentence and conviction entered by the

22   San Bernardino County Superior Court, which is located within the jurisdiction and venue of the

23   United States District Court for the Central District of California, Eastern Division.

24          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the petitioner

25   was convicted or where the petitioner is incarcerated. Therefore, both the Southern District of

26   California and the Central District of California have concurrent jurisdiction. See 28 U.S.C. §

27   2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the convenience of parties

28   and witnesses, in the interest of justice, a district court may transfer any civil action to any other
        Case 1:21-cv-00510-HBK Document 3 Filed 04/01/21 Page 2 of 2


 1   district or division where it might have been brought.” 28 U.S.C. § 1404(a). Federal courts in

 2   California generally hear petitions for writ of habeas corpus in the district of conviction. Favor v.

 3   California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL 2671006, at *1 (E.D. Cal. June 21, 2017)

 4   (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968).

 5            Thus, the court finds in its discretion “and in furtherance of justice” the petition should be

 6   transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d).

 7            Accordingly,

 8            1. The clerk shall transfer this action to the United States District Court for the Central

 9            District of California, Eastern Division; and

10            2. All future filings shall reference the new case number assigned and shall be filed at:

11
                                     United States District Court
12                                   Central District of California
                                     Eastern Division
13                                   3470 Twelfth Street
                                     Riverside, CA 92501-3801
14

15   IT IS SO ORDERED.
16

17   Dated:      April 1, 2021
                                                         HELENA M. BARCH-KUCHTA
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
